DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 03/31/2022, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-15 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments, see pages 8-13, filed 03/31/2022, with respect to rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-15 rejections under 35 U.S.C. 101 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Love (Reg. No. 58421) on 06/06/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A method of determining an absolute angle of a magnetic field from a magnetic field sensor, the method comprising the following steps carried out by a digital signal processor: 
receiving a first digital measurement value of a first magnetic field sensor (Bx), indicating intensity of the magnetic field along a first axis, 
receiving a second digital measurement value of a second magnetic field sensor (Bz), indicating intensity of the magnetic field along a second axis, orthogonal to the first axis, 
determining absolute values for the first and second magnetic field sensors, and 
determining, using a digital signal processor, the angle of the magnetic field with respect to the first or second axis, wherein the angle is derivable by the digital signal processor from the value of arcsin of Bz or of its approximation, where Bz is 1 or less, when the absolute value of Bz < the absolute value of Bx, and derivable from the value of arccos of Bx or of its approximation, wherein Bx is 1 or less, when the absolute value of Bz > the absolute value of Bx.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 (Currently Amended) recites:
A method of determining an absolute angle of a magnetic field from a magnetic field sensor, the method comprising the following steps carried out by a digital signal processor: 
receiving a first digital measurement value of a first magnetic field sensor (Bx), indicating intensity of the magnetic field along a first axis, 
receiving a second digital measurement value of a second magnetic field sensor (Bz), indicating intensity of the magnetic field along a second axis, orthogonal to the first axis, 
determining absolute values for the first and second magnetic field sensors, and 
determining, using a digital signal processor, the angle of the magnetic field with respect to the first or second axis, wherein the angle is derivable by the digital signal processor from the value of arcsin of Bz or of its approximation, where Bz is 1 or less, when the absolute value of Bz < the absolute value of Bx, and derivable from the value of arccos of Bx or of its approximation, wherein Bx is 1 or less, when the absolute value of Bz > the absolute value of Bx.

Werth et al. (US 20170276516 A1) is considered by the Examiner to be the closest prior art of record.
Regarding Claim 1, Werth teaches A method of determining an absolute angle of a magnetic field from a magnetic field sensor, the method comprising the following steps carried out by a digital signal processor (Werth [0024] The magnetic sensor package 110 can include one or more leads 135 that are configured connect the magnetic sensor package 110 to one or more evaluating devices, such as a sensor processor 150 (FIG. 1B), that are configured to process one or more signals generated by and/or received from the sensor(s) 115 via the leads 135. Also see Fig. 1 150 Sensor Processor): 
receiving a first digital measurement value of a first magnetic field sensor (Bx), indicating intensity of the magnetic field along a first axis (Werth [0019] The sensor 115 can be positioned within an X-Y plane and spaced apart from the indicator object 105 in the Z-direction. In an exemplary embodiment, the sensor(s) 115 are configured to sense magnetic field components extending in the X-direction (B.sub.X), Y-direction (B.sub.Y), and/or Z-direction (B.sub.Z).), 
receiving a second digital measurement value of a second magnetic field sensor (Bz), indicating intensity of the magnetic field along a second axis, orthogonal to the first axis (Werth [0020] The first magnetic field component (B.sub.X) can be orthogonal (or substantially orthogonal) to the second magnetic field component (B.sub.Y), and the third magnetic field component (B.sub.Z) can be orthogonal (or substantially orthogonal) to the first (B.sub.X) and the second (B.sub.Y) magnetic field components.). 
Werth, as best understood by the Examiner, does not fairly teach or suggest determining absolute values for the first and second magnetic field sensors, and 
determining, using a digital signal processor, the angle of the magnetic field with respect to the first or second axis, wherein the angle is derivable by the digital signal processor from the value of arcsin of Bz or of its approximation, where Bz is 1 or less, when the absolute value of Bz < the absolute value of Bx, and derivable from the value of arccos of Bx or of its approximation, wherein Bx is 1 or less, when the absolute value of Bz > the absolute value of Bx.
Claim 11 is analogous to claim 1, and therefore allowed for the same reason. Claims 2-10, and 12-15 are allowed by virtue of their dependencies on claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/06/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863